Title: From John Adams to C. W. F. Dumas, 5 September 1780
From: Adams, John
To: Dumas, Charles William Frederic


     
      dear Sir
      Amsterdam Septr. 5. 1780
     
     I have this moment the Pleasure of yours of the 3d instant, and I thank you for your kind Congratulations on the glorious News of the Capture of the British Fleets for the East and West Indies, by the combined Fleets of France and Spain. The Value of the Property the Number of Soldiers and Seamen, and especially the Dissappointment to the English Fleets and Armies, in the East and West Indies and in North America, give a great Importance to this Event—But when We consider it, as a Precedent, it is more interesting Still. This is the only wise Method of Warring with Great Britain. When France and Spain shall adopt the Policy, of convoying their own Commerce and cruising for that of the Ennemy, this War will Soon be brought to a Conclusion. Such a capital Success, in one of their first Essays will be likely to convince the two Courts, as well as their marine officers, of the Utility of this measure and induce them to pursue it, which I wish with all my Heart.
     America would rejoice at your News, as well as at the Sight of the Messenger: but by a Letter from London of the 29th, it Seems that her own Cruisers have done a Similar favour to the Quebec Fleet.
     Two Vessells are arrived here one from Virginia and one from Philadelphia. Their Accounts are favourable. Kniphausen has been defeated in the Jersies, and has retreated to New York, as you will See by the Letters of General Washington and Green.
     
     I saw with Pleasure the Revival of the American Philosophical Society at Philadelphia, and the Establishment of an Academy of Arts and Sciences at Boston. In a new Country, and a young Society Such Institutions are perhaps more usefull and necessary, than in older nations. But in order to render them more usefull to the World, would it not be proper to promote Some Connection and Correspondence, between them and the Academies of Europe. Would it be unworthy of any Academy in Europe to send, these infant Societies a set of their printed Memoirs or Transactions? Science, and Literature are of no Party nor Nation, they belong to the Great Commonwealth of Mankind. I hope that one of the first Objects of the new Societies in America, will be the formation of botanical Gardens, and Collections of the Birds, Beasts and Fishes as well as Trees, and Plants which are peculiar to that Country in order to a natural History of it. An ample field this.
     I am very happy, sir, at Amsterdam—and uncertain when I shall leave it. When I return I promise myself the Pleasure of Seeing you, at the Hague, but I shall be likely to come upon you by surprize.
     Is it not wonderfull, that it does not occur to the Friends of England, in the United Provinces, that the best Method they can take to shew their Friendship to her is to convince her of her Error. She is rushing like a madman down a Precipice. Is it Humanity or Friendship to Spur her on?
     I am amazed that Avarice itself does not Stimulate the Misers who lend her Money, to Stop their Hands. If this War is continued but two Years longer, these Misers will loose their Money. The only Chance English Credit has for Salvation is to stop short, make Peace, acknowledge American Independance and Secure as great a share as they can of American Commerce before it becomes established in other Channels. In two years more, it will import little to American Commerce whether Great Britain exists or not.
     Can it be Friendship to England, to fill the Universe with the most abominable Lies in order to keep up a false Idea of her Power, and the Weakness of America?
     I am sir, with Sincere Esteem, your Friend and most obedient servant.
    